12/13/2019                                                                    USCG PSIX Search Page




      SEARCH PSIX           FEATURED LINKS             WEB ACCESSIBILITY POLICY                 FOIA REQUESTS              CONTACT US




                                                         Results for Vessel: DONNA J. BOUCHARD


                                       Vessel Information:                                           Vessel Particulars:
                    Vessel Name: DONNA J. BOUCHARD                               Service: Towing Vessel
                    Primary Vessel Number: 1257374 (Official Number (U.S.))      Length: 142.60 ft
                    Hull Identification Number: N/A                              Breadth: 50.00 ft
                    Manufacturer Hull Number: VTHM2020                           Depth: 28.70 ft
                    IMO Number: 9753181                                          Build Year: 2016
                    Vessel Flag: UNITED STATES                                   Alternate VINs: N/A
                    Vessel Call Sign: WDI5332

                                       Service Information:                                         Tonnage Information:
                    Service Status: Active                                       Cargo Authority: N/A
                    Out Of Service Date: N/A                                     Tonnage:
                    Last Removed From Service By: N/A                                 528 - Convention (Subpart B), Net Ton
                                                                                      203 - Regulatory (Subpart C or D), Net Ton
                                                                                      1763 - Convention (Subpart B), Gross Ton
                                                                                      299 - Regulatory (Subpart C or D), Gross Ton

                                                            Vessel Documents and Certifications
                                           Document                       Agency      Date Issued                   Expiration Date
                    CERTIFICATE OF DOCUMENTATION                         USCG    November 20,2019               November 30,2020
                    Certificate of Inspection                            USCG    November 27,2018               November 27,2023


                    Summary of Coast Guard Contacts

                              Click Here To View Contact Data From: 12/13/2014                 To: 12/13/2019         (MM/DD/YYYY)




                                                                    Printer Friendly Version

                                                                       Last Update:
                                                                  Monday, December 9, 2019




                                                                                                                                        EXHIBIT
                                                                                                                                          A
https://cgmix.uscg.mil/PSIX/PSIXSearch.aspx                                                                                                   1/1
